Supplement dated December 15, 2010 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 12, 2010, August 10, 2010, September 16, 2010, and September 27, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. The fiscal year end for the Preferred Securities Fund has changed. Effective January 1, 2011, delete all references to the Preferred Securities Fund from this Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES On page 98, delete the paragraph describing Montag & Caldwell, Inc. and substitute: Montag & Caldwell, LLC (M&C) is an employee owned registered investment adviser which on September 24, 2010 succeeded to the business of Montag & Caldwell, Inc., a registered investment adviser founded in 1945. On page 104, add the following to the table: SmallCap Value Fund N/A N/A N/A N/A 0.80% 02/29/2012 PURCHASE AND REDEMPTION OF SHARES On page 150, add the following: Exchange of Shares Shareholders who are eligible to invest in Class P shares may be allowed to exchange their Fund shares (of other share classes) for Class P shares of the same Fund, if offered in their state and subject to certain conditions. You should check with your financial intermediary to see if the exchange you wish to complete will satisfy the conditions. No initial sales charge (load) would apply to such exchanges; however, contingent deferred sales charges (CDSC) charges will apply, if applicable. You should consult your tax advisor for more information on your own tax situation. PORTFOLIO MANAGER DISCLOSURE In the section for Edge Asset Management, Inc. , delete references to Brian L. Placzek. In the section for Principal Global Investors, LLC , add the following information to the Other Accounts Managed table and Ownership of Securities table (information as of October 31, 2010): Other Accounts Managed Total Total Assets in the Number of Total Assets Number of Accounts Accounts of the Accounts that base the Accounts that Advisory Fee base the on Advisory Fee Performance on Performance Jeffrey Sacks N/A N/A N/A N/A Global Diversified Income Fund N/A N/A N/A N/A Registered investment companies 0 0 0 0 Other pooled investment vehicles 1 $6.96 million 0 0 Other accounts 0 0 0 0 Ownership of Securities Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of Securities (list each fund on its own line) Owned by the Portfolio Manager Jeffrey Sacks Global Diversified Income Fund none
